Name: Commission Regulation (EC) No 102/1999 of 15 January 1999 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the first quarter of 1999 (second period) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic geography;  tariff policy;  international trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 16. 1. 1999L 11/16 COMMISSION REGULATION (EC) No 102/1999 of 15 January 1999 on the issuing of import licences for bananas under the tariff quotas and for traditional ACP bananas for the first quarter of 1999 (second period) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), Having regard to Commission Regulation (EC) No 2362/ 98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (3), and in particular Article 18(2) thereof, Whereas Article 2 of and the Annex to Commission Regulation (EC) No 2806/98 (4) fix the quantities available for the first quarter of 1999 under the second period for the submission of applications provided for in Article 18 of Regulation (EC) No 2362/98; Whereas, pursuant to Article 18(2) of Regulation (EC) No 2362/98, on the basis of applications submitted during the second period, the quantities for which licences may be issued for the origins concerned should be determined forthwith; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the arrangements for the importation of bananas, tariff quotas arrangements and arrangements for traditional ACP bananas for the first quarter of 1999 (second period) in respect of new applica- tions as referred to in Article 18 of Regulation (EC) No 2362/98: 1. for the quantity indicated in the licence application multiplied, for the origin Panama', by the reduction coefficient 0,9701 and, for the origin Others', by the reduction coefficient 0,7198; 2. for the quantity indicated in the licence application for an origin other than those mentioned in point 1. Article 2 This Regulation shall enter into force on 16 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 210, 28. 7. 1998, p. 28. (3) OJ L 293, 31. 10. 1998, p. 32. (4) OJ L 349, 24. 12. 1998, p. 32.